23 F.3d 400
66 Fair Empl.Prac.Cas. (BNA) 1888
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Francine GREEN, Plaintiff-Appellant,v.FAIRFAX COUNTY SCHOOL BOARD, Defendant-Appellee,andJoanne T. Fields, Chairman, Fairfax County School Board, Defendant.
No. 93-2012.
United States Court of Appeals, Fourth Circuit.
Argued:  March 10, 1994.Decided:  May 6, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Claude M. Hilton, District Judge.  (CA-93-104-A).
Argued:  Elaine Charlson Bredehoft, Charlson & Bredehoft, P.C., Fairfax, VA, for appellant.
Thomas John Cawley, Hunton & Williams, Fairfax, VA, for appellee.
On brief:  John M. Bredehoft, Charlson & Bredehoft, P.C., Fairfax, VA, for appellant.
Charles F. Martel, Kimberly A. Newman, Hunton & Williams, Fairfax, VA, for appellee.
E.D.Va.
AFFIRMED.
Before RUSSELL and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
OPINION
PER CURIAM:


1
We have reviewed the arguments raised by appellant in this case and determined that they are without merit.  We affirm on the opinion of the district court,  Green v. Fairfax County Sch. Bd., 832 F.Supp. 1032 (E.D. Va.1993).

AFFIRMED